NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 8, 2014*
                                 Decided June 19, 2014

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge 

                       ILANA DIAMOND ROVNER, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐3342

LERVOLTIS LUCKETT,                            Appeal from the United States District
    Plaintiff‐Appellant,                      Court for the Eastern District of
                                              Wisconsin.
      v.
                                              No. 09‐C‐1031
RICHARD HEIDORN, et al.,
     Defendants‐Appellees.                    Patricia J. Gorence,
                                              Magistrate Judge.

                                       O R D E R

       Lervoltis Luckett, a Wisconsin inmate, twice has been diagnosed with a bacterial
stomach infection caused by H. pylori. See Helicobacter Pylori and Pepric Ulcer Disease,
Center for Disease Control & Prevention, http://www.cdc.gov/ulcer/keytocure.htm (last
visited Mar. 28, 2014); STEDMAN’S MEDICAL DICTIONARY 790, 858–59 (28th ed. 2006).
H. pylori typically causes chronic stomach irritation, but each year about one percent of

      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3342                                                                             Page 2

those infected develop a peptic ulcer. STEDMAN’S, supra at 859. The bacteria may lurk in
the stomach indefinitely unless treated with antibiotics, and long‐term infection can
lead to gastric cancer. Helicobacter Pylori, supra; STEDMAN’S, supra at 859. Luckett, who is
confined at Green Bay Correctional Institution, first contracted H. pylori at a different
prison in 2007. This action under 42 U.S.C. § 1983 concerns Luckett’s second bout with
H. pylori at Green Bay. Luckett claims that Richard Heidorn, a prison physician,
violated the Eighth Amendment by refusing adequate treatment after he again tested
positive for H. pylori in early 2010.1

       Dr. Heidorn first moved for summary judgment in March 2011, arguing that
Luckett had failed to exhaust his administrative remedies, see 42 U.S.C. § 1997e(a), and
that even if he had properly exhausted, the doctor was not deliberately indifferent to
Luckett’s medical condition. A magistrate judge, presiding by consent, granted the
motion on the ground of exhaustion and dismissed the lawsuit. Luckett then moved for
reconsideration and attached copies of grievances complaining about a lack of
treatment for H. pylori. Dr. Heidorn conceded the mistake, and the judge reinstated the
case. 

       By then Luckett’s suit had been pending for more than two years, and he had
asked the magistrate judge to recruit counsel five times. The first three of those requests
were made with only the complaint and answer in the record. Luckett filed two more
requests after Dr. Heidorn had moved for summary judgment. All of Luckett’s requests
for counsel assert that he is incapable of litigating pro se because he is mentally disabled
and cannot adequately research or litigate a complex medical claim without
professional assistance. Luckett also advised the court that he had been receiving legal
assistance from another inmate. The magistrate judge acknowledged Luckett’s
disability but still reasoned that counsel was unnecessary because the lawsuit was not
overly difficult and his filings so far had been appropriately supported. 




       1
         Luckett also accused three prison nurses of hindering his access to medical care
and delaying for six months the discovery of his H. pylori. On appeal, though, Luckett
makes no discernable argument about these defendants, who are mentioned only
briefly in his submissions to this court. We conclude that Luckett has abandoned his
§ 1983 suit against the nurses, see United States v. Green, 648 F.3d 569, 577 (7th Cir. 2011);
United States v. Clinton, 591 F.3d 968, 971 (7th Cir. 2010), and will not discuss any other
details regarding them.
No. 13‐3342                                                                        Page 3

        Dr. Heidorn again moved for summary judgment in June 2012, this time arguing
that Luckett’s medical records, his requests for treatment, and the physician’s own
affidavit show that Luckett’s stomach infection was not a serious medical condition
and, even if it was, that condition was not ignored. The doctor’s evidence, none of
which is disputed, shows that in February 2010 a nurse examined Luckett after he
complained of experiencing stomach and throat pain and spitting up blood. The nurse
noted that Luckett’s throat was clear with no visible or tactile lumps, swelling, or other
abnormality. She consulted Dr. Heidorn, who ordered blood work and a urinalysis. The
testing confirmed an H. pylori infection, and when Dr. Heidorn next saw Luckett on
March 2, 2010, he prescribed two antibiotics and omeprazole (a proton pump inhibitor
commonly used in combination with antibiotics to treat H. pylori, see Omeprazole,
MedlinePlus, U.S. Nat’l Libr. of Med., http://www.nlm.nih.gov/medlineplus/druginfo/
meds/a693050.html (last visited Mar. 28, 2014); Helicobacter Pylori, supra). The doctor
also suggested a bland diet, but Luckett declined. He wanted to see a “specialist,” but
Dr. Heidorn explained that Luckett could be treated at the prison. A few days later
Luckett complained that his stomach burned when he ate greasy food and requested a
modified diet. A nurse reminded him that he already had refused the bland diet. He
complained again, adding that his throat hurt and bled when he ate, and agreed to the
bland diet. Luckett saw Dr. Heidorn for a follow‐up appointment on April 1, 2010, and
still complained about stomach and throat pain. Dr. Heidorn examined him but did not
see evidence of a throat injury and did not order further testing. The doctor renewed the
omeprazole prescription and assured Luckett that he would monitor his progress. The
two met again in August 2010, and Luckett reported to the doctor that the medication
had eased his symptoms. 

       Before Luckett’s deadline for responding to the motion for summary judgment,
he notified the magistrate judge that prison staff had confiscated his legal materials
from a “jailhouse lawyer” who had been helping him with the lawsuit. Luckett
requested more time to respond, which the court granted. Before his time was up,
Luckett wrote the court again, accusing prison staff of destroying his legal materials and
requesting an evidentiary hearing. Defense counsel investigated the matter, located
Luckett’s materials, and assured the court that those materials would be returned to
Luckett. When they were not, the judge ordered defense counsel to “facilitate” their
“prompt return” and further extended Luckett’s deadline to respond.

      After prison staff had returned Luckett’s legal materials, he filed a sixth motion
requesting that counsel be recruited to assist him. Luckett explained that the jailhouse
lawyer who had been assisting him was transferred to another facility, and he could not
No. 13‐3342                                                                        Page 4

respond to Dr. Heidorn’s motion without help. The magistrate judge denied this motion
with the explanation that recruiting a lawyer would not be reasonably likely to alter the
outcome of the litigation because Luckett’s claim of deliberate indifference was not
unusually difficult or complex and, thus far, the plaintiff had “vigorously and
competently advocated on his own behalf.” The court, though, did give Luckett
additional time to respond to the motion for summary judgment.

        When Luckett did respond, in June 2013, he mostly confirmed Dr. Heidorn’s
account. In an affidavit Luckett agreed that a nurse had examined him in February 2010
and told him that she would consult Dr. Heidorn about his medical complaints. Blood
and urine samples were collected the following week, and then on March 2,
Dr. Heidorn explained that Luckett had tested positive for H. pylori. When Luckett
requested more testing and access to a specialist, Dr. Heidorn replied, Luckett says, that
the prison would not approve either request because “everything was being cut back”
because of a financial crisis. Instead, the doctor told Luckett, he would be reevaluated
after completing the course of prescribed medication. And though Luckett admits that
he told Dr. Heidorn during the August 2010 follow‐up that the medicine was relieving
his symptoms, he also speculated that he suffered from some other, undiagnosed
condition that Dr. Heidorn had refused to investigate because of the cost. On the basis
of that speculation, Luckett argued that Dr. Heidorn had been deliberately indifferent to
a serious medical need. 

        The magistrate judge granted summary judgment for Dr. Heidorn. The court
concluded that the evidence would allow a jury to find that Luckett suffered from the
effects of an H. pylori infection but not that Dr. Heidorn had been deliberately
indifferent to that illness. The court reasoned that the evidence relating to the period
after February 2010 showed that Dr. Heidorn’s chosen method of treatment, as well as
his refusal to refer Luckett to a specialist, were reasonable decisions grounded in
professional judgment. Luckett’s dissatisfaction with those choices, the court added, did
not show deliberate indifference. 

       On appeal Luckett principally contends that a finder of fact could conclude that
Dr. Heidorn, as evidenced by the care he provided after the diagnosis of H. pylori in
2010, was deliberately indifferent to his complaints of throat and stomach pain. Luckett
repeats his speculation that he suffers from an undiagnosed condition, as well as his
accusation that Dr. Heidorn refused to order additional testing or send him to a
specialist only to save money. Luckett adds that Dr. Heidorn, as a general practitioner,
No. 13‐3342                                                                            Page 5

lacks the qualifications to treat him. A competent physician, he says, would have
ordered an elimination diet to determine if certain foods were causing him to be ill.

        For Luckett to prevail on appeal, he must point to evidence supporting the
conclusion that Dr. Heidorn knew about but was deliberately indifferent to a serious
medical need. See McGee v. Adams, 721 F.3d 474, 480 (7th Cir. 2013); King v. Kramer, 680
F.3d 1013, 1018 (7th Cir. 2012). Dr. Heidorn continues to argue that the evidence does
not support Luckett’s contention that his bacterial infection constituted a serious
medical need. We do not have to resolve that question, however, because we disagree
with Luckett’s contention that a finder of fact reasonably could conclude that the doctor
acted with deliberate indifference toward that infection. A physician’s treatment
decisions are entitled to deference unless no minimally competent professional would
have done the same. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011); Sain v. Wood, 512 F.3d
886, 894–95 (7th Cir. 2008). Here, when Dr. Heidorn learned that Luckett had a bacterial
infection that caused a burning sensation in his throat and stomach, the doctor
prescribed two antibiotics and a drug that is commonly prescribed to treat H. pylori and
that also targets excess stomach acid. (This therapy is FDA approved. See Helicobacter
Pylori, supra.) Although a “prison physician cannot simply continue with a course of
treatment that he knows is ineffective in treating the inmate’s condition,” Arnett v.
Webster, 658 F.3d 742, 754 (7th Cir. 2011); see Smego v. Mitchell, 723 F.3d 752, 758 (7th Cir.
2013), Luckett reported that he was feeling better during his last consultation with
Dr. Heidorn in August 2010, and there is no evidence in the record of a relapse after that
date. Moreover, an inmate cannot demand specific care or to see a specialist, see Arnett,
658 F.3d at 754; Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008), and Luckett’s last
word to Dr. Heidorn gave the defendant no reason to question the efficacy of the
omeprazole regimen or to order more testing. And contrary to Luckett’s contention,
Dr. Heidorn could take into account the cost of alternative treatments so long as he did
not choose a treatment that he knew would be ineffective. See Johnson v. Doughty, 433
F.3d 1001, 1013 (7th Cir. 2006); Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999).
Dr. Heidorn’s chosen method of treatment was not “so far out of bounds that it was
blatantly inappropriate,” and passes muster under the Eighth Amendment. See King,
680 F.3d at 1019. 

       Luckett also contends that the magistrate judge erred by denying his multiple
requests for assistance in recruiting counsel. As we understand his argument, Luckett
believes that the magistrate judge was mistaken in thinking him capable of litigating
without counsel because, Luckett says, he had not prepared his own submissions.
Rather, he says, jailhouse lawyers researched and drafted those submissions for him.
No. 13‐3342                                                                          Page 6

        When an indigent litigant requests counsel, the district court must first consider
whether he made a reasonable attempt to obtain counsel, and, if so, the court must
evaluate the complexity of the case and determine whether the litigant is competent to
litigate the case on his own. Romanelli v. Suliene, 615 F.3d 847, 851–52 (7th Cir. 2010);
Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). We review for abuse of
discretion, asking whether the court applied the correct legal standard and whether the
court’s decision was reasonable. Jackson, 541 F.3d at 700; Pruitt, 503 F.3d at 658. We will
reverse only upon a showing of prejudice. Gruenberg v. Gempeler, 697 F.3d 573, 581 (7th
Cir. 2012); Pruitt, 503 F.3d at 659. 

        We are troubled by the denial of Luckett’s requests filed after the defendant
moved for summary judgment. The earlier requests were appropriately denied because
recruiting a lawyer would have been a premature step early in the litigation when it
was unknown if Luckett would need complex medical evidence. See Romanelli, 615 F.3d
at 852. But that was no longer the case once the litigation was well underway,
particularly after the doctor had contended at summary judgment that Luckett’s
bacterial infection was not a serious medical condition and had been adequately treated.
That defense undermines the magistrate judge’s assertion that Luckett—an inmate with
acknowledged mental impairments who was relying on other prisoners to prepare his
filings—could competently litigate this “straightforward“ claim. See Wheeler v. Wexford
Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (recommending that district judge
on remand “give serious consideration to recruiting counsel” for § 1983 plaintiff who
may need testimony from medical experts); Smith v. Knox Cnty. Jail, 666 F.3d 1037,
1039–40 (7th Cir. 2012) (recommending on remand of § 1983 case dismissed at screening
that district court enlist counsel for plaintiff that alleged serious medical condition and
would need to develop medical evidence). Moreover, in denying Luckett’s last request
the magistrate judge reasoned that a lawyer would not reasonably be likely to alter the
outcome of the case. The court drew this conclusion by applying an incorrect legal
standard that confuses the district court’s task with ours. “Pruitt nowhere suggests that
a district court should consider whether recruiting counsel would affect the outcome of
a case; instead, that inquiry is reserved for the appellate court’s review of prejudice.”
Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013). 

        Despite these errors, we conclude that counsel could not have made a difference
in this litigation, and so Luckett was not prejudiced by the magistrate judge’s refusal to
recruit counsel. Luckett has never taken issue with Dr. Heidorn’s treatment for the
diagnosed bacterial infection, and Luckett tells us in his reply brief that the “issue was,
and remains” Dr. Heidorn’s failure “to make a reasonable medical effort to competently
No. 13‐3342                                                                       Page 7

diagnose [his] throat/esophagus problem.” As we have noted, though, the medical
evidence in the record ends in August 2010 when Luckett reported to Dr. Heidorn that
the prescribed medicine was helping. There is no evidence that Luckett later told
Dr. Heidorn or anyone at the prison that he continued to suffer, and Luckett has not
told us that such evidence—essential to showing the subjective component of a claim
for deliberate indifference—exists. Without that, Luckett’s lawsuit is doomed, and “an
attorney could not have refashioned his meritless claim into a meritorious one.”
See Jackson, 541 F.3d at 700.

        Lastly, Luckett challenges the magistrate judge’s refusal to conduct an
evidentiary hearing after he complained that prison staff had interfered with his ability
to litigate by restricting his access to the jailhouse lawyer and confiscating his legal
materials. When Luckett alerted the court to the problem, the magistrate judge ordered
defense counsel to investigate what happened to Luckett’s legal materials. Counsel
submitted affidavits from prison employees explaining how Luckett’s materials went
missing. The materials eventually were returned, and Luckett (after the court extended
his deadline) prepared a brief opposing summary judgment. The court therefore did not
abuse its discretion. See United States v. Berg, 714 F.3d 490, 501 (7th Cir. 2013).

      Accordingly, we AFFIRM the judgment.